                                                                                                                                        R^ED
                                                                                                                               HQ p[J?_9'  ■-^■<■3
                                                                                                                                  DIo I i-lCT      OFFICE
                                                                                                                                               COURT   E D.NY.
                                                      UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF NEW YORK                                                  T-C1 i 2Qia ^
'% *\ 4\ *S f\ /\ /V /\ /% 4\ »% 4\   /\ ¥\ *\ /% *\ 4\ f\ #%   *\ *%   4\   /%             *\ /> ^




ROBERT HOGAN, AKA                                                                                                                  OOKLYN OFf liCi
CHRISTOPHER PEYTON MAY-SHAW,
                  Plaintiff,
                                                                                                                      FIRST AMENDED
V.
                                                                                                                       COMPLAINT


                                                                                                                      17-CV-5591(LB)
the city of new YORK, POLICE OFFICER
CANDICE SMITH, Shield #725, SERGEANT BRUNO
PIERRE, POLICE OFFICER DANIEL O'HARE, Shield
#17735, POLICE OFFICER EARL ROCHESTER, Shield
#31302, SERGEANT KEVIN FRANCIS, Shield #1490,
and SERGEANT JAMES BERK, Shield #1311,
                                 Defendant(s).
            ,                                                                4\ 4\   *\   /\ 4\       /V   *\ S\ /%




                Now comes, Christopher May-Shaw, hereinafter. Plaintiff,

hereby submits his-FIRST AMENDED COMPLAINT Claiming Constitutional

violation of the Plaintiff's Fourth, Fifth, Sixth, Eighth and

Fourteenth Amendments based on false arrest and imprisonment,

illegal inventory search, denial of right to a fair trial,

malicious prosecution, deprivation of property without due process,

cruel and unusual punishment, and Monell Claims.

                Plaintiff asks                             this Honorable Court to consider                                 this

Amended Cbmplaint under the Standards of Haines v. Kerner, 404
U.S. 519, holding that,                                         a plaintiff is proceeding pro-se, the

Complaint must be considered a under a mofce lenient standard

than that accorded "formal pleadings drafted by lawyers."




                                                                             (1)
        1. This is a civil litigation action seeking damages against

Defendants for committing acts under the color of law, and depriving
Plaintiff of rights secured by the Constitution and Laws of the United

States. Defendants, while acting in their individual and official

capacities as Police Officer's in the City of New York:, County of Kings,
State of New York, deprived Plaintiff of his liberty without due process

of law, made an unreasonable search and seizure of the property of

Plaintiff without due process of law, thereby depriving Plaintiff of
his rights, privileges and immunities garanteed by the Fourth, Fifth,

Sixth, and Fourteenth Amendments. This Court has jurisdiction of this

action under 42 U.S.C. §1983 and under 28 U.S.C. §1343. The jurisdiction
of this court is further invoked pursuant to 28 U.S.C. §1331.

        2. Plaintiff is a resident of the State of Michigan, and a

citizen of the United States.

        3. At all relevant times, the City of New York was and still

is a municipal corporation organized and existing under the laws of the

state of New York, and the United States Constitution. Upon information
and beleif, at all relevant times. Defendant CITY, it's agents, servants

and employees operated, maintained and controlled the POLICE DEPARTMENT

of the CITY, including all police officer's thereof.

       4. At all relevant times. Defendant's Candice Smith Badge #725,
Sgt. Bruno Pierre # unknown, and John Doe's 1-4, were at all times

material to this complaint, duly appointed police officer's, employed
by the CITY OF NEW YORK, in Kings County, assigned to the 67TH Precinct,

located at 2820 Snyder Avenue in Brooklyn, New York.




                                (2)
        5. Defendants acted in concert in the deprivation of

Plaintiff's Constitutional rights.
        6. Plaintiff sue's all defendants in their individual and

official capacities.



                       First Cause Of Action

               FALSE ARREST AND FALSE IMPRISONMENT


           Plaintiff repeats paragraphs 1 through 6.
        7. On June 15, 2016 at approximately 4:25pm, Plaintiff was a

backseat pAssenger of a vehicle that was stopped by Defendants Smith

and Sgt. Pierre, while traveling on Avenue D, near E.Slst Street, in
Brooklyn New York. The vehicle was stopped by Defendants, alleging a

traffic violation of tinted windows. At all times, Plaintiff was a
back seat passenger, committing no crimes.
        8. On the abovementioned time and date. Defendant Smith and

Sgt. Pierre stepped from a NYPD van. Smith approached the driver, and
Sgt. Pierre approached the passenger side of the vehicle. Patricia

Morris was driving the vehicle, and Mario Gaedion was riding in the

front passenger seat. Plaintiff was seated directly behind the- driver,
commiting no crimes and/or traffic violations.

        9. Defendant Smith approached and asked the driver for her

license, registration and proof of insurance. The driver provided her
license while explaining to Defendant that the vehicle did not contain

a printed registration and insurance, whereas the vehicles "Temporary

Texas Transport Plate" needed to be ran in order to retrieve the owner's




                                 (3)
information as well as insurance.

        10. After a short discussion between the driver and Defendant

Smith regarding the vehicles transport status to a buyer from New York
and the lack of registration and insurance, Plaintiff attempted to inter
vene by again, explaining that the occupants of the vehicle were not
the owner's and were being compensated for delivering the vehicle.
        11. At this point. Defendant Smith stated to Plaintiff,
"You need to be quiet, you are in the backseat...I*m talking to the
driver!" Plaintiff remained quiet in the back seat while texting and

attempting to call the Car Broker. Still at all times. Plaintiff did

not commit a crime and/or traffic violation.

        12. Subsequently, Defendant's Smith and Sgt. Pierre consulted
with John Doe's 1 through 4, who had arrived on the scene, at the rear
of the vehicle. Defendant Smith removed the Texas Temp Plate and reviewed
it with all Defendants.

        13. Defendant's finally decided to arrest the driver, and as
Defendant Smith placed handcuffs on the driver. Defendant's Sgt.
Pierre and John Doe's 1 through 4 assisted in ordering Plaintiff and
front seat passenger out of the vehicle. Plaintiff and other passenger
was ordered to stand at the rear of the vehicle, directly near the
trunk. The driver was placed in Defendant's Smith and Sgt. Pierre's
NYPD van.

        14. At this time Plaintiff asked Defendant Sgt. Pierre, "Why
is she being arrested, and what do I need to do to get her out of jail?"
Plaintiff asked this question under the impression that He was not
under arrest. Defendant Sgt. Pierre replied, "She will see a judge
tonight, unless one of y'.all want to take her place?"


                              (4)
        15. Defendant Smith came back to the vehicle, then again,

consulted with all Defendants. Subsequently, Defendant Smith told the
front seat passenger, "You can start walking!" The front seat passenger
began walking up Avenue D.

        16. Instead of allowing Plaintiff to walk away. Defendant Smitt.
furthered her investigation asking Plaintiff, "Where do you reside in

New York?" After stating "340 E.31st Street," Defendant Smith stated,
"Well you're coming with us too!" Another John Doe Defendant placed
cuffs on Plaintiff.

        17. Without probable cause or legal justification. Plaintiff
was lead to another police vehicle by two John Doe Defendants. From
the backseat of the cruiser Plaintiff asked, "Why am I being arrested?"
Defendant John Doe stated, "We will tell you when we get back to the
precinct." This Defendant rode in the backseat with Plaintiff, the
other Defendant drove the vehicle back to the precinct.
        18. Before leaving the scene of the traffic stop. Plaintiff
observed Defendant Sgt. Pierre get into the driver's seat of the
Porsche and drive off with it. Defendant drove that vehicle to the

67th Precinct.

        19. Upon Plainitff's arrival at the 67th Precinct Defendant

John Doe's lead Plaintiff to a counter, where Plaintiff remained
cuffed, and searched without probable. Plaintiff was removed of the
following property: (1) Cartier Sun glasses [$2,800]; (2) 3 iphones
[$600]; (3) $6,737 US Currency; (4) 4 ZD's, birth certificate and
social security card.

        20. After being searched by Jonh Doe defendant. He called


                              (5)
Defendant Smith to the counter to re-count the US Currency, and to

take account of the remaining property. Defendant Sgt. Pierre was
present at the counter as well supervising Defendant Smith. Nevertheless,
the Cartier glasses, Iphones, and the $6,737.00 of US Currency was
never vouchered or returned to Plaintiff. Defendant's intentionally

and negligently converted that property to their own personal use.
        21. After being unlawfully searched and removed of personal

property. Plaintiff was finger printed several times. On one occassion
Plaintiff asked again why he was being printed and present at the

precinct, and was again told that I would be advised soon. Plaintiff

was placed in a holding cell that was unsanitary, with urine and feces

on the floor.

        22. Plaintiff was held in the holding cell four to five

hours without being advised of any charges.




       23. After the long wait in the holding cell, Plaintiff was
brought upstairs to an interrogation room where a white male Detective,
John Doe Defendant and Defendant Smith were present.




                               (6)
        24. John Doe Detective read Plaintiff his Maranda Rights.

After being advised of the ''inventory search" of the vehicle, and the

contents found subject to that search, Plaintiff declined to talk to
Defendants and requested a lawyer. The following items were allegedly

discovered:
        1. loaded firearm
        2.   receipt Books (2) [which were destroyed by Def. Smith]
        3.   $93,000 US Currency (trunk)
        4.   Marijuana
        5.   personal paperwork of Robert Hogan
        6.   Male and Female clothing (trunk)

        25. After declining to speak to Defendants and requesting a
attorney, the John Doe Defendant Detective became upset and stated
to Plaintiff, "Okay Christopher Payton...now you're FUCKED! And you
still have that outstanding warrant in Michigan...you just fucked
yourself even worse!" Both Defendant's left the room.

        26. Plaintiff was brought back downstairs, and placed back into
the holding cell, still unaware of the charges against me.
        27. Plaintiff was subsequently transfered to Central Bookings,
where Plaintiff was Booked and scheduled for court that nite.


       28. After being booked. Plaintiff met with a Legal Aide
Attorney who finally advised Plaintiff that he was being charged
with the following offenses, wholly without probable cause:




                                 (7)
(1) possession of fraudulent Instrument [license plate] at time of
traffic stop (TPO 1); (2) possession of fraudulent instrument [lD*s at
precinct] (TPO 2); (3) criminal possesion of a weapon [search at
precinct] (TPO 2); (4) possession of marijuana [at precinct]
(TPO 2).
       29. Plaintiff was arraigned on above mentioned charges on

or about June 16, 2016 and held on a $75,000 bond.

       30. Patricia Morris was also charged and arraigned on the

following charges: (1) VTL §401(1)(A) (no registration or proof of
insurance) [TPO 1]; (2) VTL §375(12) (tinted windows) [TPOl]; (3)
possession of fraudulent instrument (license plate) [TPO 1]; (4)
criminal possession of a weapon (at precinct) [TPO 2]; and (5)
possession of marijuana (at precinct) [TPO 2].

       31. Plaintiff was transported to Rikers Island where Plaint
iff slept on the concrete floor for two to three days with food and
feces all over the floors and walls. Plaintiff was forced to eat

meals in the holding cell with feces filled up in the toilet.
       32 On or about June 21, 2016 Plaintiff was brought to the
Brooklyn Supreme Court for Grand Jury. Plaintiff's Legal Aide Att
orney waived Plainitff's rights to testify at the Grand Jury.
Patricia Morris testified at the Grand Jury Hearing and was found
not guilty and was released from custody. Although Plaintiff was
brought to court for the Grand Jury, the record reflects that Plain
tiff was actually indicted on or about July 12, 2016.
      33. Plaintiff asserts that, after being indicted. Plaintiff



                               (8)
retained Attorney Michael A. Sheinberg, and subsequently made bail
through Empire Bail Bonds.

       34. Plaintiff was incarcerated for approximately 34 days be
fore being released from Rikers Island.

       35. On or about August 10, 2016 Plaintiff was remanded back
into custody and held again at Rikers Island to answer the criminal

charges.

       36. Plaintiff asserts that several court proceedings were
held before pre-trial hearings began. On November 16, 2016 a com
bined Mapp/Huntley/Dunaway Hearing was held in front of the

Honorable Shawndya L. Simpson, Court Part-24.
       37. Defendant Candice Smith was the sole witness for the

People, where she willfully and intentionally testified under oath
inconsistently to the charging documents, accusatory instrument.
Complaint Room Screening sheet, and the Grand Jury Synopsis Sheet.
       38. Defendant Smith willfully and intentionally lied under
oath testifying that Plaintiff made a verbal statement that "the
car was his" but never testified to this statement during the Grand
Jury, nor was the falsified statement written down on Defendants

memo book.

       39. At the conclusion of the hearings, the Honorable Judge
Simpson could not make a decision, and due to the testimony and
other facts of the case. Judge Simpson requested a Memorandum of
Law in support of the Suppression Motions.

      40. Attorney Michael A. Sheinberg submitted the Memorandum



                              (9)
Of Law, and Plaintiff submitted several letter's to the Honorable
Judge Simpson demonstrating evidence of Plaintiff's innocence.TPlain-
tiff's letter's were based on : (1) lack of DNA on the weapon; (2)
Gandice Smith's falsified evidence and testimony regarding the

location of the weapon; and (3) Smith's inventory search not being
in accordance with the Fourth Amendment Or the NYPD Patrol Guide.

       41. After several more proceedings, and Plaintiff's con
tinued incarceration at Rikers Island, Plaintiff finally received

justice.

       42. On July 10, 2017, the Honorable Judge Simpson submitted
a Decision and Order Suppressing all evidence and granting the
Plaintiff's Mapp/Huntley/Dunaway hearings.
       43. On or about July 19, 2017 the Assistant District Attorney
Jingu Chong moved to dismiss the indictment with nothing more to
go forward.

       44. Paragraph's 1 through 43 demonstrates false arrest and
false imprisonment.

       45. On the above date and time of arrest. Defendant's
intentionally handcuffed and arrested Plaintiff, without any just
cause, or grounds therefore, and held against his will.

       46. The false arrest and false imprisonment was caused by
defendants, their agents, servants, and/or employees, without any
warrant or legal process, without authority of the law, without
any reasonable grounds or cause to beleive that Plaintiff was guilty
of such crimes, or that Defendants had just cause to arrest and



                             (10)
imprison Plaintiff.
       47. Plaintiff was wholly innocent of any crime and did not
contribute in any way or manner to his arrest by Defendant's, and
was forced to submit to the arrest, imprisonment and confinement
entirely against his will.

       48. Defendant's, as set forth above, intended to confine
Plaintiff. Plaintiff was conscious of the confinement. Plaintiff

did not consent to the confinement, and the confinement was not

otherwise privileged.

       49. By reason of the above described false arrest and false
imprisonment, unsanitary and unconstitutional detention at Riker's
Island for ten months fighting fabricated and false felony charges.

Plaintiff was subject to great indignity, humiliation, mental

anguish, pain and great distress mentally and physically, and

Plaintiff has otherwise been damaged.

       50. By reasons of the above. Plaintiff requests to be awarded

damages in the amount of $300,000 (three-hundred thousand dollars)

in compensatory damages as to Defendant Smith.

       51. By reason of the above willful and malicious conduct,

including Defendant Smith's intent in the falsification of the

criminal complaint and subsequent false testimony of finding the
weapon "under the driver's seat, near the rear of the seat" where

Plaintiff had been sitting was done by Defendant Smith with ill-
will and intent to force, plant, or blame the weapon discovered on
Plaintiff, Plaintiff requests to be awarded $175,000 in punitive
damages as to Defendant Smith.

                             (11)
       52. By reason of the above false arrest and false imprison
ment, willful and malicious conduct, Plaintiff requests to be
awarded $ 300,000 in compensatory damages as to Defendant Sgt.
Pierre who approved of the actions of his partner Defendant Smith.
       53. By reason of the above false arrest and false imprison
ment, willful and malicious conduct. Plaintiff has been damaged
and requests an award of $175,000 in punitive damages as to Def
endant Sgt. Pierre. As to Defendants John Doe's 1-4, Plaintiff
requests to be awarded $15,000 in compensatory damages and $10,000
punitve damages separately as to each John Doe Defendant for their
failure to intervene with Plaintiff's constitutional violations

from the back seat of the vehicle.



                     Second Cause Of Action


                      MALICIOUS PROSECUTION




       54. Plaintiff repeats paragraph's 1 through 53.
       55. On the above described date, times, and locations.

Defendant Smith and Defendant Sgt. Pierre intentionally and reck

lessly initiated a criminal proceeding against the Plaintiff that

lasted from June 15, 2016 until July 19, 2017, where Plaintiff
appeared at 24 (twenty-four) court hearings. The criminal proceed
ings were terminated in Plaintiff's favor for the lack of probable
cause to arrest and incarcerate Plaintiff.




                            (12)
       56.By reason of the above mentioned malicious prosecution,
Defendant's did violate Plaintiff's Fourth Amendment rights by
initiating and commencing the criminal proceeding against Plaintiff.
Defendant Smith appeared before a grand jury and intentionally and

negligently misrepresented and falsified facts and evidence. De
fendant Smith presented false, fraudulent and perjured testimony
to the grand jury and during      the Mapp/Huntley/Dunaway hearings.

       57. By reasons of the above described malicious prosecution.
Plaintiff has suffered mental distress, mental anguish, loss of
liberty and property, pain and humiliation.

       58. Plaintiff has otherwise been damaged by the defendants
malicious and unethical conduct. Plaintiff therefore requests to
be awarded $500,000 (five-hundred thousand dollars) as to Defendant
Smith in compensatory damages.
       59. By reason of the above described malicious prosecution.
Defendant Smith's fabrication and falsification of evidence, as
well as her falsified testimony that Plaintiff stated the vehicle
was his, along with Defendant. Smith planting the weapon near Plain
tiff in the charging documents. Plaintiff has been subjected to
great indignity, humiliation, mental anguish, pain and extreme
distress mentally and physically, embarrasment by the media (news papsr)
       60. By reasons of above. Plaintiff has been damaged and
requests to be awarded $250,000 (two-hundred and fifty thousand)
in punitive damages as to Defendant Smith.

       61. By reasons of above. Plaintiff request to be awarded
$250,000 in compensatory damages against Defendant Sgt. Pierre for

                               (13)
assisting Defendant Smith in violating Plaintiff's Fourth Amendment
right to be free from any arrest made without probable cause, as well
as Defendant Sgt. Pierre's failure to intervene with Plaintiff's
rights being violated.

       62. By reasons of above, Plaintiff requests to be awarded

$100,OOP in punitive damages against Defendant Sgt. Pierre. As to
both Defendants, Plaintiff requests that Defendants reimburse

Plaintiff the expenses of his legal fee's in the amount of $15,000,
and his bail fee of $5,000, and expenses of $ 15.000      for
travel fee's of Plaintiff's Power Of Attorney flying and traveling

to New York from Michigan to visit Plaintiff at Rikers Island and

to attend court proceedings on Plaintiff's behalf. Also to be
reimbursed the $93,000 in U.S. currency found in violation of the

Fourth Amendment that has not been returned to Plaintiff. Also to be re

imbursed for stolen property, glasses [$2,800], Iphone's [$600] and $6,737

                      Third Cause Of Action

                 DENIAL OF RIGHT TO A FAIR TRIAL




       63. Plaintiff repeats paragraph's 1 through 62.
       64. Defendant Smith violated Plaintiff's right to a fair
trial in violations of the Fifth, Sixth, and Fourteenth Amendments,
whereby, being the investigating official, fabricated evidence that
she found the weapon under the driver's seat near the rear of the

vehicle where Plaintiff had been sitting, to make a jury beleive
Plaintiff was in possession of the weapon, then; subsequently for-
          I




                             (14)
warded that fabricated and falsified evidence to the District Att

orney's office, which caused Plaintiff's deprivation of his liberty
as a result.

       65. Defendant Smith's fabricated evidence and false testi

mony (at grand jury and mapp/huntley/dunaway hearings) under oath
that plaintiff made a statement that the "vehicle is his" and that
the "weapon was found near Plaintiff" was what the District Attorney's,
relied upon t^^oughout the criminal proceedings.

       66. Defendant Smith's fabricated and falsified conduct is

what formed the foundation of the criminal case against Plaintiff,
and a sufficient causal connection exists between Defendant's fab

ricated evidence and statements and Plaintiff's pre-trial detention
where Plaintiff sat for ten months on Pikers Island, fighting the

criminal proceedings.

       67. By reason of above mentioned denial of right to a fair
trial. Plaintiff has been denied His Fifth, Sixth, and Fourteenth
andmendment rights, and has suffered mental distress, mental anguish,
loss of liberty and property, and humiliatation.
       68. By reason of above. Plaintiff requests to be awarded
$3Q0,000 in compensatory damages against Defendant Smith.
      69. By reason of above. Plaintiff requests to awarded
$150,000 in punitive damages against Defendant Smith.

       70. By reason of abovementioned denial of right to a fair
trial. Plaintiff requests to be awarded $150,000 in compensatory




                             (15)
damages against Defendant Sgt. Pierre, and $75,OOP in punitive
damages for Defendant Sgt. Pierre's failure to intervene with his
partner's direct disregard to Plaintiff's constitutional rights.


                     Fourth Cause Of Action

     ILLEGAL INVENTORY SEARCH IN VIOLATION OF 4TH AMENDMENT




       71. On June 15, 2016, Defendant Smith performed an

"inventory search" of the vehicle after Defendant Sgt. Pierre
drove the vehicle back from the scene of the traffic stop to the

67th Precinct Station House.

       72. Defendant Smith testified at the grand jury and the
mapp/huntley/dunaway pre-trial hearings that she performed the
inventory search of the vehicle in accordance with the New York

Police Department Patrol Guide.

       73. Defendant Smith searched the vehicle, alone, without

the supervision of her partner Sgt. Pierre.

       74. Defendant Smith searxh the vehicle, finding men and
women's clothing, suit cases, cash, marijuana and a firearm.
       75. According to the NYPD Patrol Guide, an officer must
"inventory all items found" inside the vehicle on a separate
property form to safeguard a person's personal property. The
Patrol Guide mandates a meaningful "inventory list" or the search
would violate the Fourth Amendment.

       76. Defendant Smith violated Plaintiff's Fourth Amendment




                               (16)
right to be free from illegal searches and seizures when she
failed to provide a meaningful "inventory list" of all items
found during the search.

         77. Defendant Smith disregarded Plaintiff's Fourth Amend
ment right and the NYFD Patrol Guides policy when she failed to
"inventory all items located throughout the vehicle." Defendant
Smith only vouchered the evidence of a crime, which clearly demon

strated Defendant's reasons for searching the vehicle, which

was to rummage around and search for evidence of a crime and not

to inventory the contents inside the vehicle, and safeguard the

property located within, which the Fourth Amendment and the NYPD

Patrol Guide mandates.

         78. Defendant Smith testified under oath at court proceed

ings that she followed the policy of the patrol guide, but failed
to provide a meaningful inventory list, which is the "HALLMARK

OF A INVENTORY SEARCH".

         79. Following the court proceedings, the Honorable Judge

Simpson requested more "clarification" regarding the inventory

search and the patrol guide's policy. The Assistant District

Attorney's Office never responded to Judge Simpson's request.
Plaintiff provided the court with case law and a short brief/letter

explaining the policy. Subsequently, the Honorable Judge Simpson
granted Plaintiff's Mapp Hearing, declaring that the evidence
found was discovered in violation of the Plaintiff's Fourth Amendment,

right.




                               (17)
       80.       By reasons ofDefendant Smith failing to follow the NYPD Patrol Guide,and
violating Plaintiffs Fourth Amendment right. Plaintiff has suffered mental distress, mental
anguish,loss ofliberty and property, humiliation, seizure offunds, and embarrassment of being
placed in the New York Daily News,Plaintiffrequests to be awarded $300.000 in compensatory

damages.

       81.       By reasons ofDefendant Smith's blatant disregard to the NYPD Patrol Guide and

Plaintiffs Fourth Amendment rights. Plaintiffrequests to be awarded $150.000 in punitive

damaged due to Defendant Smith's willful and malicious conduct.

       82.       By reason ofabove.Plaintiffseeks $150.000 in compensatory damages against

Defendant Sgt. Pierre for his failure to supervise Defendant Smith, and his failure to intervene

with the Fourth Amendment violation.

       83.       By reasons ofabove. Plaintiff seeks $100.000 in punitive damages against

Defendant Sgt. Pierre.

       84.       The CITY is liable under the doctrine ofrespondent superior as to all causes of

action herein.


                                       Fifth Cause of Action


VIOLATIONS OF CONSTITUTIONAL RIGHTS UNDER 42.U.S.C.$1983 BY OFFICERS.IN


             THEIR INDIVIDUAL CAPACITIES AND AS AGENTS OF THE CITY


       85.       Plaintiffrepeats paragraphs 1 through 84.

       86.       At all relevant times. Defendant officers were employed by Defendant City of

New York and the Police Department and were acting imder the color oftheir official capacities

and their acts were performed under the color ofthe policies, statutes, ordinances, rules and

regulations ofthe City.



                                            (18)
        87.    At all relevant times. Defendant officers were acting pursuant to orders and

directives from Defendant City ofNew York.

        88.    At all relevant times; Defendant officers acted under color and pretenses oflaw,

to wit: under color ofthe statutes, ordinances, regulations, customs and usages ofthe City of

New York and the Police Department and the officers were acting imder the color and pretense

oflaw, when they, individually and collectively, engaged in the illegal conduct set forth in this

Complaint to the injury ofPlaintiff, and deprived him ofthe rights, privileges and immunities

secured to Plaintiff by the Foxirth, Fifth, Sixth and Fourteenth Amendments to the Constitution of

the United States and the laws ofthe United States, and State ofNew York and 42 U.S.C.§1983.

        89.    The unlawful and illegal conduct ofthe Defendant deprived Plaintiffofthe

following rights, privileges and immunities secured to him by the Constitution ofthe United

States and the State of New York:

       (a)     The right ofPlaintiff to be secure in his person and effects against
               unreasonable search and seizure imder Fourth and Fourteenth
               Amendments to the Constitution ofthe United States;

       (b)     The right ofPlaintiff not to be deprived oflife, liberty and property
               without due process oflaw;

       (c)     The right to be free from the denial ofa fair trial under the Fifth, Sixth
               and Fourteenth Amendments to the Constitution ofthe United States.

       90.     By reasons ofthese violations, seizure ofPlaintiffs person and property,

destruction ofevidence,falsification ofevidence and reports,false arrest and false imprisonment,

illegal inventory search, malicious prosecution, and denial ofa fair trial ofplaintiff, defendant

Officers violated Plaintiffs rights and privileges as provided to him in the Constitution ofthe

United States, and provided to him in the Constitution ofthe State ofNew York,and laws




                                            (19)
thereto. The City Defendant officers and the City of New York
under the doctrine of respondent superior, violated 42 U.S.C. §
1983.

     91. As a direct proximate result of Defendant's actions,

PTaintiff was subjected to great iridignities and humiliation,
pain and distress of mind and body and was humilated and defamed

thereby. Plaintiff was also placed in the daily newspaper for

further humiliation.

     92. By reasons of above. Plaintiff will continue to suffer

great mental pain and distress, fear of police officers from the

actions of Defendant's, individually and collectively.
     93. By reasons of above. Plaintiff has been damaged and

seeks compensatory damages in the amount of $500,OOP, plus,

punitive damages in the amount of $250,000, costs of the filing
of this civil complaint, attorney's fees as set forth and
provided by 42 U.S.C. § 1983, and such other relief as the court

may deem just and proper.

     94. Plaintiff also seeks an order returning the seized U.S.

currency of $93,000, and the reimbursement of the criminal

attorney's fee of $15,000, the fee of $5,000 paid for bail to
Empire Bail Bonds, and the $15,000 in expenses for Plaintiff's
Power of Attorney travel fees to attend court proceedings that
was initiated by Defendants wholly without probable cause, and

any other relief that this Court deems just.


                       SIXTH CAUSE OF ACTION

               DEPRIVATION OF PROPERTY IN VIOLATION OF
        DUE PROCESS AS WELL AS FOURTEENTH & FIFTH AMENDMENTS

    95. Plaintiff repeats paragraphs 1 through 94 and realleges

                               (20)
each and every allegation as if it fully sets forth herein.
     96. Defendants and the City of New York violated Plaintiff's
Due Process rights by depriving Plaintiff of his property interest
in the seized U.S. currency in the amounts of $93,654.13 and
$6,737.

     97. At the time of Plaintiff's arrest by Defendants Smith

and Pierre, the U.S. currency was seized from the Plaintiff. The

$6,737 was found on Plaintiff's person. The $93,654.12 was

located during the alleged inventory search. (Glasses).
     98. At the conclusion of the arrest and before Plaintiff

was booked and sent to Rikers Island, Plaintiff was not issued a

voucher for any of the above described currency providing

Plaintiff an opportunity to gain access of the currency or the

Cartier glasses.

     99. Throughout the entire criminal case, which lasted from

June 15, 2016 until July 21, 2017, the City of New York officials,
or any other Defendants never provided Plaintiff with a notice

to adequately challenge such seizure of the above described

currency or property.

     100. On or about June 15, 2016, Defendants Smith and Pierre

located three receipt books during the inventory search of the
Porsche. One of these receipt books were completely filled with

receipts of an assortment of car deals and car deliveries, which

shows where the $93,654.12 and $6,737.00 derived from.

     101. Defendant Smith who was named the arresting officer,

documented in the charged documents (i.e.. Complaint Room
Screening Sheet and Grany Jury Synopsis Sheet) that she was

provided a handwritten receipt for the Porsche which was being

                              (21)
delivered to a buyer in New York.

     102. On or about November 16, 2016, a combined Mapp/Huntley/
Dunaway hearing was held by the Court.
     103. During this hearing. Defendant Smith testified, under
oath that she never provided a receipt book when asked by Attorney

Michael Sheinberg during cross-examination.

     104. Defendant Smith lied under oath during the Mapp/Huntley/
Dunaway hearing to cover up the facts that Defendant Smith

destroyed the receipt books that accounted for all the currency.
     105. Defendant Smith lied under oath to make matters seem as

if Plaintiff was engaged in illegal activities. Defendant Smith

also documented that she believed the U.S. currency were

derived from drug activity when she held the proof of where the

currency came from.

     106. On July 10, 2017, the Honorable ShawnDya L. Simpson,

Justice of the Brooklyn Supreme Court, issued a ruling on the

Mapp/Huntley/Dunaway hearings, suppressing all evidence.
     107. Inside the Decision and Order, the Honorable Simpson

stated as follows:

    "She (officer Smith) also testified that the defendant
    (Plaintiff) did not provide her with a receipt for the
     vehicle. However, in her paperwork she states that the
     defendant produced a handwritten receipt for the vehicle
    (see Grand Jury Synopsis sheet dated June 15, 2016). These
     inconsistencies are significant and bring into question the
     reliability of the officer's testimony, (see Decision and
     Order suppressing the criminal evidence)."
    108. On or about July 20, 2017, the Assistant District

Attorney ("ADA") Jingu Chong moved to dismiss the case following
the July 10, 2017 Decision and Order.

    109. During this hearing, the ADA stated that he would be

                              (22)
issuing a District Attorney's Release to the Property Clerks
Supervisor Cassandra Allen to release all property to Plaintiff's
Power of Attorney. The ADA emailed Cassandra Allen the voucher
numbers to be released.

     110. On August 1, 2017, Plaintiff's Power of Attorney arrived
at the location to meet with the Property Clerk Supervisor
Cassandra Allen.

     111. Cassandra Allen provided Plaintiff's Pov?©r of Attorney
with the District Attorney's Release. However, Cassandra Allen
provided two (2) incorrect voucher numbers to the Plaintiff s
Power of Attorney to deter the POA from obtaining the correct
property.

     112. Property Clerk Cassandra Allen purposely gave the wrong
voucher numbers so she could not obtain the property, and to
cover up the facts that the City of New York were secretly,
without due process, holding the U.S. currency after the criminal
charges were dismissed, for another agency who had no venue.
Jurisdiction or right to seize the currency.
     113. On August 1, 2017 Plaintiff filed a Complaint with the
Office of Internal Affairs describing the property that was

missing and/or had been destroyed by Defendant Smith. Plaintiff
also requested an investigation to be held against Defendant
Smith.

     114. Unknown to Plaintiff, Defendants and/or the City of New
York had been secretly contacting authorities in the .Western
District of Michigan to deprive Plaintiff of the U.S. currency.
     115. Plaintiff states that, because Plaintiff's criminal
charges were dismissed in his favor. Defendants and/or actors

                               (23)
for the City of New York vindictively held the U.S. currency
amounts because Plaintiff successfully won his case.

     116. On or about August 16, 2017 Plaintiff was extradicted
back to the Western District of Michigan.

     117. On or about August 23, 2017, by form of a "letter,"
U.S. Marshal Senior Inspector Jesse Lake, Asset Forfeiture
Financial Investigator from the Western District of Michigan,
informed the City of New York that the Marshall's service and
the::Grand Rapids Police Department "were in the process of
obtaining a warrant to seize" the above described $93,654.12
(and $11,491 siezed in another case that was dismissed in the
 Plaintiff's favor).

     118. The U.S. Marshal's Service requested the New York Police

Department to hold the funds until October 31, 2017.
     119. Without due process, notice, or any form of the
opportunity to contest, and/or challenge such request to hold
Plaintiff's currency, that was ordered to be returned by the ADA
to Plaintiff's mother, the City of New York held the U.S. currency
for over two months.

     120. Without any notice or opportunity to contest, or any

knowledge of such communications between The City of New York's
actors/officers and the Marhsals Service, the City of New York
handed the amount of $105,145.31 to the U.S. Marshal's Service
from the Western District of Michigan.

     121. ,The seizure did not include the $6,737.00 that was

found on Plaintiff's person.
     122. Plaintiff was not afforded NOTICE and did not become

aware that he had been deprived of the U.S. currency until March

                               (24)
of 2018. Plaintiff did not receive a copy of the letter from the

Marshal's Service until May of 2018, when it became a part of

the record. (See Transcript of May 10, 2018 Telephone Conference)
     123. The City of New York, the New York Police Department,

and its official actors violated the Plaintiff's Due Process

rights by not returning Plaintiff's U.S. currency subseuqently
to Plaintiff's criminal charges being dismissed in his favor.

     124. Defendants, City of New York and the NYPD violated

Plaintiff's Due Process rights by failing to provide adequate
notice and an opportunity to be heard regarding the seziure of
the U.S. currency.

     125. Defendants and the City of New York knew that Plaintiff

was being deprived of the U.S. currency by secretly and without

Plaintiff's knowledge holding the U.S. currency without a right
for over two months for another agency. In doing so violated
Plaintiff's due process rights under the Fifth and Fourteenth
Amendments.

     126. Defendants City of New York also knew that Plaintiff

was never served NOTICE due to Plaintiff's Power of Attorney's
repeated trips and attempts to recover the property after ADA

Jingu Chong ordered the release of all property.
     127. Plaintiff asserts that the record reflects that the

U.S. Marshals or Western District of Michigan never established
venue over the currency in New York and should not have held

Plaintiff's currency for two months.
     The City of New York and/or their officials used usurpation
to take and hold Plaintiff's property without a right.
     129. At all relevant times, the Property Clerk, the New York

                              (25)
Police Department, and its officers who were behind the curtain
and secretly depriving Plaintiff of his property without due
process were acting under the color of their official capacities
and their acts were performed under the color of customs, policies,
practices, statutes, ordinances, rules and regulations of the City,
and STATE LAW.

     130. These policies and practices were a moving force behind
Plaintiff's injuries.
     131. The above described officials were acting under the coldr

and pretense of law when they, individually and collectively,

engaged in the illegal conduOt set forth and the deprivation of
his rights secured to Plaintiff by the Fifth and Fourteenth
Amendments. <

     132. ,As a direct result of the City of New York's employees'
actions. Plaintiff has been subjected to a great loss of property
and U.S. currency without Notice or Due Process. The property

and U.S. currency should have simply been returned because

Plaintiff was vindicated of all charged.

     133. By reasons of above. Plaintiff has been damaged and

seeks an order to return the U.S. currency in the amounts of
$93,654.13 and $6,737.00, (with interest) and the City of New
York to pay $2,400 for Plaintiff's Cartier glasses.
     134. Plaintiff also seeks punitive damages in the amount

of $ 25,000.00   due to constitutional violations.

                    SEVENTH CAUSE OF ACTION
                  CRUEL AND UNUSUAL PUNISHMENT

     135. Plaintiff repeats paragraphs 1 through 133 and realleges

each and every allegation as if it fully sets forth herein.

                              (26)
     136. When Plaintiff arrived at Rikers Island, Plaintiff

was placed in a holding cell with approximately twenty people.
     137. Plaintiff was forced to lay on the concrete floor for

approximately 3 days with no sleep, before finally being placed

in a housing unit with a bed.

     138. Plaintiff laid crammed in the holding cell on the

floor four to five feet away from a toilet that did not flush
and was filled with urine and feces.

     139. Feces was smeared on the walls, and Plaintiff was
forced to eat meals in the disgusting atmosphere.
     140. Plaintiff suffered 3 days on a brick floor, no shower,
no hygiene, no change of clothes, sheet, blanket, and no sleep,
until the third day where Plaintiff was moved to a housing unit.

     141. The conditions and treatment Plaintiff suffered damaged
Plaintiff mentally, emotionally, and made Plaintiff feel inhumane

and humiliated.

     142. These conditions and treatment amounted to cruel and

unusual punishment and damaged Plaintiff.

     143. By reasons of above. Plaintiff seeks compensatory
damages in the amount of $25,000 and punitive damages in the
amount of $25,000 for Plaintiff's injuries.
                      EIGHTH CAUSE OF ACTION
             MONELL CLAIM CITY/SUPERVISORY LIABILITY

    144. Plaintiff repeats and realleges paragraphs 1 through 143

as it fully sets forth herein.

    145. Defendant City, through the Property Clerk, New York

Police Department, and its officers and employees have a custom,

policy and practice of depriving individuals of personal property

                             (27)
without due process of law.

    146. Plaintiff argues that he has demonstrated a widespread

pattern of behavior that constitutes a custom or usage with the
force of law.

     147. The City of New York's illegal behavior of secretly
corresponding with other Authorities and fraudulently concealing

the facts of holding Plaintiff's currency violated Plaintiff's
rights, due process and Fourteenth Amendment.

     148. This policy and practice was a moving force behind

Plaintiff's injuries in the loss of his U.S. currency.
     149. Throughout each and every other cause of action listed
herein, the City of New York and Supervisors of the officers

stated herein, as well as those behind the curtain are liable for
failing to appropriately oversee and audit the conduct of its
employees/officers with respect to holding Plaintiff's currency
for two months without a right, and all other causes of action

herein where the Defendants violated Plaintiff's constitutional

rights.

     150. As a direct and proximate result of the Defendants'
unlawful conduct. Plaintiff sustained the damages hereinbefore
alleged.

                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff respectfully requests Judgment against

Defendants as follows;

    (a) Compensatory damages against all defendants, jointly and
           severally;

    (b) Punitive damages against the individual defendants,
           jointly and severally;



                                    (28)
     (c) An ORDER for the City of New York to pay Plaintiff
          $93,654.12 that was illegally held by the City of New
          York in violation of due process;

     (d) An ORDER to return Plaintiff's $6,737.00 that was not
          included in the seizure warraiiit;

     (e) Such other and further relief that this Court deems just.

                                       Respectfully Submitted,

Date: December 5, 2018                 /s/
                                          Christopher May-Shaw
                                          Reg. No. 11506-040
                                          Federal Correctional Institution
                                          P.O. Box 1000
                                          Milan, MI 48160


                         CERTIFICATE OF SERVICE

     I, Plaintiff, Christopher May-Shaw, hereby certify that I

have forwarded the original First Amended Complaint to the

following:

Corpo/'ation Counsel     u.s. District court
£». Mti I Ag             Eastern District of New York
loo CnUYcW STR£ET        Federal Courthouse
 KitvOVorKl, idS \D001   225 Cadman Plaza East
                         Brooklyn, NY jjlOl
being placed in the FCI Milan Postal Box, on this S           day of
                    2018. Therefore, the mail box rule applies to the
filing of this Amendment Complaint


                                        /s/   (J(hdloipLc)
                                           Christojpher May




                                (29)
